DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims below are objected to because of the following informalities:  
Claim 14, line 2, “the main frame” should read “the frame” for consistency;
Claim 23, line 5, “at least pin” should read “at least one pin”;
Claim 24, line 1, “at least pin” should read “at least one pin”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9, and 16-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lessie US 4,795,323.
Regarding claim 1, Lessie discloses:
A scroll compressor, comprising: 
a frame 20; 

an orbiting scroll 10 provided with an orbiting end plate 12 located between the frame 20 and the non-orbiting scroll 16, and an orbiting wrap 11 formed on a side surface of the orbiting end plate 12 in the axial direction and engaged with the non-orbiting wrap to form a compression chamber; 
a plurality of first guides 24, 32 disposed between the frame 20 and the non-orbiting scroll 16 so as to be located outward from the non-orbiting wrap in a radial direction (Fig. 3), and spaced apart by predetermined intervals in a circumferential direction (“equally spaced” col. 2, l. 9-20, Fig. 2); and 
a plurality of second guides 14 provided on the orbiting end plate 12 to be located radially outward from the orbiting wrap 11 (Fig. 1), spaced apart by predetermined intervals along the circumferential direction (“equally spaced” col. 2, l. 7, Fig. 1) to be coupled to the plurality of first guides 24, 32, respectively, so as to allow an orbiting motion of the orbiting scroll 10 together with the plurality of second guides 14 (see Figs. 4-6). 

Regarding claims 3-4, Lessie discloses:
wherein the plurality of second guides 14 extends inward from an outer circumferential surface of the orbiting end plate 12 (see Fig. 1). 
wherein the plurality of second guides 14 is formed in the orbiting end plate 12, and wherein the plurality of first guides 24, 32 is inserted through the plurality of second guides 14 in the axial direction (see Figs. 1-6). 

Regarding claim 5, Lessie discloses:
wherein each of the plurality of second guides 14 is provided with a guide accommodating portion 14 formed on an inner circumferential surface thereof to surround a respective first guide 24, 32 of the plurality of first guides, and an inner diameter of the guide accommodating portion 14 is greater than an outer diameter of the respective first guide 24, 32 by twice an orbiting radius of the orbiting scroll 10 (“Notches 14 are formed as portions of circles centered on the circumference of the plate 12 and of a radius equal to the combined radius of orbit of the orbiting scroll 10 and the radius of bolt boss 32” col. 2, l. 25-29, in other words, since diameter is 2×radius, the inner diameter of the guide accommodating portion (notch 14) = the outer diameter of the respective first guide (bolt boss 32) + 2×orbiting radius). 

Regarding claims 6-7, Lessie discloses:
wherein the guide accommodating portion 14 is formed in an arcuate shape (Fig. 1). 
wherein a center angle of the guide accommodating portion 14 satisfies {α ≥ (3×360°) / the number of second guides (n)}, when the center angle formed by connecting a center of the guide accommodating portion 14 to both ends of the guide accommodating portion in the circumferential direction is α (see Fig. 1, n=8, so the center angle α must be ≥ (3×360°)/8=135°; with reference to Fig. 1, the center angle of notches 14 is about 180°). 

Regarding claims 6-7, Lessie discloses:
wherein each of the plurality of first guides 24, 32 comprises: 

a bushing 32 inserted into an outer circumferential surface of the pin 24 to be disposed between the frame 20 and the non-orbiting scroll 16. 

Regarding claim 16, Lessie discloses:
A scroll compressor, comprising: 
a non-orbiting scroll 16 having a non-orbiting wrap; 
an orbiting scroll 10 having an orbiting wrap 11 engaged with the non-orbiting wrap to form a compression chamber, the orbiting scroll performing an orbiting motion; 
at least one guide 24, 32 provided at the non-orbiting scroll 16; and 
at least one guide accommodating portion 14 provided in an outer circumferential surface of the orbiting scroll 10 and accommodating the at least one guide 24, 32 so that the orbiting scroll 10 performs the orbiting motion with respect to the at least one guide 24, 32 (Figs. 3-6). 

Regarding claims 17-19, Lessie discloses:
wherein the at least one guide 24, 32 is located outward from the non-orbiting wrap in a radial direction (Fig. 3), and wherein the at least one guide accommodating portion 14 is located outward from the orbiting wrap 11 in the radial direction (Fig. 1). 
wherein the at least one guide 24, 32 comprises a plurality of guides 24, 32 spaced apart by predetermined intervals in a circumferential direction (“equally spaced” col. 2, l. 9-20, Fig. 2), and the at least one guide accommodating portion 14 comprises a plurality of guide accommodating portions 14 to accommodate the plurality of guides 24, 32, respectively (Figs. 4-
wherein the at least one guide 24, 32 comprises at least one pin 24, 32 provided at the non-orbiting scroll 16, and the at least one guide accommodating portion 14 comprises at least one corresponding recess or hole 14 formed at the outer circumferential surface of the orbiting scroll 10 and accommodating the at least one pin 24, 32 so that the orbiting scroll 10 performs the orbiting motion with respect to the at least one pin 24, 32 (Figs. 3-6). 

Regarding claim 20, Lessie discloses:
A scroll compressor, comprising: 
a frame 20; 
a non-orbiting scroll 16 coupled to one side of the frame 20 in an axial direction of the frame; 
an orbiting scroll 10 disposed between the frame 20 and the non-orbiting scroll 16 to form a compression chamber with the non-orbiting scroll while performing an orbiting motion; and 
an anti-rotation mechanism 14, 24, 32 provided between the frame 20 and the orbiting scroll 10 to suppress a rotary motion of the orbiting scroll with respect to the non-orbiting scroll, wherein the anti-rotation mechanism comprises: 
at least one first guide 24, 32 provided between the frame 20 and the non-orbiting scroll 16 to mutually restrict the frame and the non-orbiting scroll in a radial direction (Fig. 3); and 


Regarding claims 21-22, Lessie discloses:
wherein the orbiting scroll 10 is provided with an orbiting wrap 11 extending from an orbiting end plate 12 in the axial direction to form the compression chamber, and wherein the at least one second guide 14 extends radially from the orbiting end plate 12 and is located radially outward from the orbiting wrap 11. 
wherein the at least one first guide 24, 32 comprises at least one pin 24, 32 provided at the non-orbiting scroll 16, and the at least one second guide 14 comprises at least one corresponding recess or hole 14 formed at the outer circumferential surface of the orbiting scroll 10 and accommodating the at least one pin 24, 32 so that the orbiting scroll 10 performs the orbiting motion with respect to the at least one pin 24, 32 (Figs. 3-6). 

Regarding claim 23, Lessie discloses:
A scroll compressor, comprising: 
a non-orbiting scroll 16 having a non-orbiting wrap; 
an orbiting scroll 10 having an orbiting wrap 11 engaged with the non-orbiting wrap to form a compression chamber, the orbiting scroll performing an orbiting motion; 
at least pin 24, 32 provided at the non-orbiting scroll 16; and 


Regarding claim 24, Lessie discloses:
wherein the at least pin 24, 32 comprises a plurality of pins 24, 32 disposed at predetermined intervals in a circumferential direction of the orbiting scroll (“equally spaced” col. 2, l. 9-20, Figs. 1-6), and the at least one recess or hole 14 comprises a plurality of corresponding recesses or holes 14 disposed at predetermined intervals in the circumferential direction (“equally spaced” col. 2, l. 7, Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lessie US 4,795,323 in view of Han et al. KR 10-0922122 (02/24/2020 IDS; hereinafter Han’122).
Regarding claim 2, Lessie is silent regarding:
wherein the plurality of second guides protrudes radially from an outer circumferential surface of the orbiting end plate. 
Han’122 teaches (see Fig. 5):

Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the configuration of the second guides in Lessie (notches formed by inward recesses) with that taught by Han’122 (notches formed by outward protrusions) to obtain the same predictable results, since an express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious; MPEP §2144.06.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lessie US 4,795,323 in view of Masahisa et al. JP 58-30403 (02/24/2020 IDS).
Regarding claim 8, Lessie is silent regarding:
wherein the guide accommodating portion is formed in a circular shape (however, Lessie does suggest that “bosses 32 may be received in openings in the scroll plate rather than in notches, col. 3, l. 19-20). 
Masahisa teaches (see Figs. 3 and 4):
wherein the guide accommodating portion 8 is formed in a circular shape. 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the configuration of the guide accommodating portion in Lessie (notches formed by inward recesses) with that taught by Masahisa (notches formed as circular through holes) to obtain the same predictable results and as suggested by Lessie at col. 3, l. 19-20, since an express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious; MPEP §2144.06.  

Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lessie US 4,795,323 in view of Han et al. US 2015/0316053 (hereinafter Han’053).
Regarding claim 10, Lessie is silent regarding:
wherein both ends of the bushing is disposed to face one surface of the frame and one surface of the non-orbiting scroll, respectively, to support the frame and the non-orbiting scroll. 
Han’053 teaches (see Fig. 13):
wherein both ends of the bushing 149 is disposed to face one surface of the frame 120 and one surface of the non-orbiting scroll 140, respectively, to support the frame and the non-orbiting scroll. 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the bushing in Lessie (bolt boss 32) with that taught by Han’053 (guide pin 149) for the advantage of allowing the non-orbiting scroll to be vertically movable with respect to the frame so that refrigerant leakage of the compression chamber may be prevented (Han’053 [0101]).

Regarding claim 13, Lessie is silent regarding:
wherein a back pressure chamber assembly having a back pressure chamber is coupled to an upper surface of the non-orbiting scroll, and wherein the non-orbiting scroll and the back pressure chamber assembly are provided with back pressure holes through which the back pressure chamber and the compression chamber communicate with each other. 
Han’053 teaches (see Figs. 3, 5):

Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Lessie with that of Han’053 for the advantage of moving the non-orbiting scroll downward to be closely attached to the orbiting scroll so that a sealing effect of the compression chamber may be realized (Han’053 [0099] [0101]).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lessie US 4,795,323 in view of Caillat et al. US 5,102,316.
Regarding claim 11, Lessie discloses:
wherein each of the first guides comprises a pin 24 slidably inserted through the non-orbiting end plate 16 in the axial direction to be coupled to the frame 20.
Lessie is silent regarding:
wherein the pin comprises: 
a pin portion; 
a head portion provided at a first end of the pin portion to be axially supported by the non-orbiting end plate; 
a first coupling screw portion provided at a second end of the pin portion to be coupled to the frame; and 

Caillat teaches (see annotated Fig. 6 below):

    PNG
    media_image1.png
    274
    427
    media_image1.png
    Greyscale

wherein the pin 104 comprises: 
a pin portion; 
a head portion provided at a first end of the pin portion to be axially supported by the non-orbiting end plate 64; 
a first coupling screw portion provided at a second end of the pin portion to be coupled to the frame 24; and 
a first stepped portion provided on the pin portion between the head portion and the first coupling screw portion to be supported by the frame 24 in the axial direction. 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the pin in Lessie (bolt boss 32) with that taught by Caillat (shoulder bolt 104) for the advantages of allowing for a desired limited axial movement of the non-orbiting scroll so as to allow the scroll members to be urged into sealing engagement with one another to prevent leakage, increasing the tolerance for locating the threaded bore, eliminating the need to provide and assemble separately fabricated bushings, and 

Regarding claim 12, the combination of Lessie and Caillat teaches:
wherein the frame 24 is provided with a second coupling screw portion to which the first coupling screw portion of the pin 104 is coupled, and the second coupling screw portion is provided with a second step portion formed in one side thereof to axially support the first stepped portion of the pin inserted into the second coupling screw portion (see annotated Fig. 6 above). 

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lessie US 4,795,323 in view of Nagahara et al. US 2012/0164014.
Regarding claim 14, Lessie is silent regarding:
wherein a back pressure chamber is formed between the main frame and the orbiting scroll in a manner that a plurality of sealing members is spaced apart by a predetermined interval in the radial direction, and wherein the orbiting scroll is provided with a back pressure hole through which the compression chamber and the back pressure chamber communicate with each other. 
Nagahara teaches (see Figs. 1, 3):
wherein a back pressure chamber 53 is formed between the main frame 50 and the orbiting scroll 70 in a manner that a plurality of sealing members 56, 57 is spaced apart by a predetermined interval in the radial direction, and wherein the orbiting scroll 70 is provided with a back pressure hole 80 through which the compression chamber 23 and the back pressure chamber 53 communicate with each other. 


Regarding claim 15, the combination of Lessie and Nagahara teaches:
wherein an inner diameter of a sealing member 57 located at an outer side among the plurality of sealing members 56, 57 is equal to or greater than an inner diameter of an outermost side of the non-orbiting wrap 62 (see Nagahara Figs. 1, 3). 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han et al. KR 10-0922122 also discloses a scroll compressor comprising first guides (bolts 890 and coupling pipes 550) disposed between frame 860 and non-orbiting scroll 500, and second guides (guide 100) provided on orbiting scroll 400 and coupled to the first guides so as to allow orbiting motion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        03/31/2021